COOK, Judge
(concurring with reservation):
Certain provisions of the Military Rules of Evidence relating to search and seizure authorize the Secretary of Defense or the Secretary of a service to “prescribe ... requirements” in addition to those provided by the rules. See Mil.R.Evid. 315(f) and 317(c)(2). Beyond that, I am not at all sure that the rules prescribed by the President for admissibility of evidence obtained in a search can be altered by department or service regulation. See Mil.R.Evid. 101(b) and 1102. Consequently, I express no opinion on the correctness of the last paragraph of Part I and note 3 of the majority opinion. Otherwise, I concur.